Execution Draft



$55,000,000
Oclaro, Inc.

6.00% Convertible Senior Notes due 2020


PURCHASE AGREEMENT
February 12, 2015
JEFFERIES LLC
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
Oclaro, Inc., a Delaware corporation (the “Company”) hereby agrees with you as
follows:
1.Issuance of Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to Jefferies LLC (the “Initial
Purchaser”) $55,000,000 in aggregate principal amount of 6.00% Convertible
Senior Notes due 2020 (the “Initial Securities”). The Initial Securities will be
issued pursuant to an indenture (the “Indenture”), to be dated as of February
19, 2015, by and among the Company and U.S. Bank National Association, as
trustee (the “Trustee”). In addition, the Company has granted to the Initial
Purchaser an option to purchase up to an additional $10,000,000 aggregate
principal amount of its 6.00% Convertible Senior Notes due 2020 on the terms and
conditions and for the purposes set forth in Section 2 (the “Option Securities”
and, together with the Initial Securities, the “Securities”). The Securities
will be convertible into duly and validly issued, fully paid and non-assessable
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) including any such shares issuable upon conversion in connection with a
“make-whole fundamental change” (as defined in the Final Offering Memorandum)
(such shares, the “Conversion Shares”), on the terms, and subject to the
conditions, set forth in the Indenture. Capitalized terms used, but not defined
herein, shall have the meanings set forth in the “Description of Notes” section
of the Final Offering Memorandum (as hereinafter defined).
The Securities will be offered and sold to the Initial Purchaser pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Company has prepared (i) a preliminary
offering memorandum, dated February 12, 2015 (the “Preliminary Offering
Memorandum”), (ii) a pricing term sheet, dated the date hereof, attached hereto
as Schedule I, which includes pricing terms and other information with respect
to the Securities and the Conversion Shares (the “Pricing Supplement”), and
(iii) the Final Offering Memorandum, in each case, relating to the offer and
sale of the Securities (the “Offering”). All references in this Agreement to the
Preliminary Offering Memorandum, the Time of Sale Document (as defined herein)
or the Final Offering Memorandum include, unless expressly stated otherwise, (i)
all amendments or supplements thereto, (ii) all documents, financial statements
and schedules and other information contained, incorporated by reference or
deemed incorporated by reference therein (and references in this Agreement to
such information being “contained,” “included” or “stated” (and other references
of like import) in the Preliminary Offering Memorandum, the Time of Sale
Document or the Final Offering Memorandum shall be deemed to mean all such
information contained, incorporated by reference or deemed incorporated by
reference therein) and (iii) any offering memorandum “wrapper” to be used in
connection with offers to sell, solicitations of offers to buy or sales of the
Securities in non-U.S. jurisdictions. The Preliminary Offering Memorandum and
the Pricing Supplement are collectively referred to herein as the “Time of Sale
Document.”
2.    Terms of Offering. The Initial Purchaser has advised the Company, and the
Company understands, that the Initial Purchaser will make offers to sell (the
“Exempt Resales”) some or all of the Securities purchased by the Initial
Purchaser hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchaser reasonably
believes are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A
under the Securities Act). As used herein, “Time of Sale” means 7:00 p.m. (New
York City time) on the date of this Agreement.
Holders of the Securities (including Subsequent Purchasers) will be entitled to
the benefits of a registration rights agreement (the “Registration Rights
Agreement”), to be executed on and dated as of the Closing Date (as hereinafter
defined), among the Company and the Initial Purchaser. Pursuant to the
Registration Rights Agreement, the Company will agree, among other things, to
file with the SEC, under certain circumstances, a shelf registration statement
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) relating to the resale of the Conversion Shares.
This Agreement, the Indenture, the Registration Rights Agreement and the
Securities are collectively referred to herein as the “Documents”, and the
transactions contemplated hereby and thereby are collectively referred to herein
as the “Transactions.”
3.    Purchase, Sale and Delivery.
(a)
On the basis of the representations, warranties, agreements and covenants herein
contained and subject to the terms and conditions herein set forth, the Company
agrees to issue and sell to the Initial Purchaser, and the Initial Purchaser
agrees to purchase from the Company, the aggregate principal amount of Initial
Securities at a purchase price of 94.75% of the aggregate principal amount
thereof.

(b)
The Company hereby grants to the Initial Purchaser an option to purchase up to
$10,000,000 in aggregate principal amount of Option Securities at the same
purchase price as set forth above in Section 3(a) for the Initial Securities.
Such option is granted for the purpose of covering sales of Securities in excess
of the aggregate principal amount of Initial Securities in the sale of Initial
Securities. The option will expire 30 days after the date of the Final Offering
Memorandum and may be exercised in whole or in part by written notice being
given to the Company by the Initial Purchaser; provided that such option may be
exercised only once. Such notice shall set forth the aggregate principal amount
of Option Securities as to which the option is being exercised, the names in
which the principal amount of Option Securities are to be registered, the
denominations in which the Option Securities are to be issued and the date and
time, as determined by the Initial Purchaser, when the Option Securities are to
be delivered; provided, however, that this date and time shall not be earlier
than the Initial Closing Date, and if later than the Initial Closing Date, shall
not be earlier than the second business day after the date on which the option
shall have been exercised nor later than the fifth business day after the date
on which the option shall have been exercised.

(c)
Delivery to the Initial Purchaser of and payment for the Initial Securities
shall be made at a closing (the “Initial Closing”) to be held at 10:00 a.m., New
York City time, on February 19, 2015 (the “Initial Closing Date”) and delivery
to the Initial Purchaser of and payment for the Option Securities shall be made
at a closing (the “Option Closing” and, together with the Initial Closing, a
“Closing”) to be held at a date and time specified by the Initial Purchaser in
the written notice of the Initial Purchaser’s election to purchase the Option
Securities (the “Option Closing Date” and, together with the Initial Closing
Date, a “Closing Date”), in each case, at the New York City offices of Latham &
Watkins LLP (or such other place as shall be reasonably acceptable to the
Initial Purchaser).

(d)
The Company shall deliver to the Initial Purchaser one or more certificates
representing the Initial Securities and the Option Securities, as the case may
be, in definitive form, registered in such names and denominations as the
Initial Purchaser may request, against payment by the Initial Purchaser of the
purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchaser at least two business days prior to the Closing. The
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form shall be made available to the Initial
Purchaser for inspection at the New York City offices of Latham & Watkins LLP
(or such other place as shall be reasonably acceptable to the Initial Purchaser)
not later than 10:00 p.m. New York City time one business day immediately
preceding the applicable Closing Date. Securities to be represented by one or
more definitive global securities in book-entry form will be deposited on the
Closing Date, by or on behalf of the Company, with The Depository Trust Company
(“DTC”) or its designated custodian, and registered in the name of Cede & Co.

4.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Initial Purchaser that:
(a)
(i) Each document, if any, filed or to be filed pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Exchange Act”) and incorporated by reference in
the Preliminary Offering Memorandum, the Time of Sale Document or the Final
Offering Memorandum complied or will comply when so filed in all material
respects with the Exchange Act, (ii) the Time of Sale Document does not, and at
the time of each sale of the Securities in connection with the offering when the
Final Offering Memorandum is not yet available to prospective purchasers and at
the Closing Date, the Time of Sale Document, as then amended or supplemented by
the Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(iii) the Preliminary Offering Memorandum does not contain and the Final
Offering Memorandum, in the form used by the Initial Purchaser to confirm sales
and on the Closing Date, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Preliminary Offering Memorandum, the
Time of Sale Document or the Final Offering Memorandum based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein.

(b)
Except for the Additional Written Offering Communications (as defined below), if
any, identified in Schedule II hereto, and electronic road shows, if any,
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any Additional Written Offering Communication. For purposes of this Agreement,
“Additional Written Offering Communication” means any written communication (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities other than the Preliminary
Offering Memorandum or the Final Offering Memorandum.

(c)
The Company has been duly incorporated, is validly existing as a corporation in
good standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Document and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
Subsidiaries (as defined below), taken as a whole (“Material Adverse Effect”).

(d)
Each Subsidiary of the Company has been duly incorporated, is validly existing
as a corporation in good standing (to the extent that such jurisdiction
recognizes the legal concept of good standing) under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Time of Sale
Document and is duly qualified to transact business and is in good standing (to
the extent that such jurisdiction recognizes the legal concept of good standing)
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect; all of the issued shares of capital stock of each Subsidiary of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable (to the extent such jurisdiction recognizes the legal concept of
non-assessability) and are owned directly by the Company, free and clear of all
liens, encumbrances, equities or claims, except those arising under the Loan and
Security Agreement among the Company, Oclaro Technology Limited, as borrower,
and Silicon Valley Bank, as set forth in the Time of Sale Document and as would
not have a Material Adverse Effect. Each corporation, partnership or other
entity in which the Company, directly or indirectly, owns more than fifty
percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”).

(e)
This Agreement has been duly authorized, executed and delivered by the Company.

(f)
The authorized capital stock of the Company conforms as to legal matters to the
description thereof contained in each of the Time of Sale Document and the Final
Offering Memorandum.

(g)
The Common Stock outstanding prior to the issuance of the Securities have been
duly authorized and are validly issued, fully paid and non-assessable.

(h)
The Securities have been duly authorized and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with the terms of this Agreement, will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, fraudulent conveyance and similar laws affecting creditors’
rights generally, equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in law or equity) and
an implied covenant of good faith and fair dealing (together, the
“Enforceability Exceptions”), and will be entitled to the benefits of the
Indenture pursuant to which such Securities are to be issued and the
Registration Rights Agreement.

(i)
The Conversion Shares initially issuable upon conversion of the Securities have
been duly authorized and reserved and, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non‑assessable, and the issuance of the Conversion Shares
will not be subject to any preemptive or similar rights.

(j)
The Indenture and Registration Rights Agreement have been duly authorized by the
Company and, when executed and delivered by the Company (assuming the due
authorization, execution and delivery by the Trustee in the case of the
Indenture and the Initial Purchaser in the case of the Registration Rights
Agreement) will be valid and binding agreements of the Company, enforceable in
accordance with its terms, subject to Enforceability Exceptions.

(k)
The execution and delivery by the Company of, and the performance by the Company
of its obligations under, this Agreement, the Indenture, the Registration Rights
Agreement and the Securities will not contravene (i) any provision of Applicable
Law (as defined below), (ii) the certificate of incorporation or by‑laws of the
Company, (iii) any agreement or other instrument binding upon the Company or any
of its Subsidiaries that is material to the Company and its Subsidiaries, taken
as a whole, or (iv) any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any Subsidiary; and no
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Indenture, the Registration Rights
Agreement or the Securities, except such as may be (i) required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Securities or (ii) contemplated by the Registration Rights
Agreement.

(l)
Since the date of the Time of Sale Document, there has not occurred any material
adverse change, or any development involving a prospective material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its Subsidiaries, taken as a whole, from that
set forth in the Time of Sale Document provided to prospective purchasers of the
Securities (“Material Adverse Change”).

(m)
There are no legal or governmental proceedings pending or, to the knowledge of
the Company, threatened to which the Company or any of its Subsidiaries is a
party or to which any of the properties of the Company or any of its
Subsidiaries is subject other than proceedings accurately described in all
material respects in the Time of Sale Document and proceedings that would not
have a Material Adverse Effect or materially impair the power or ability of the
Company to perform its obligations under this Agreement, the Indenture, the
Registration Rights Agreement or the Securities or to consummate the
transactions contemplated by the Time of Sale Document.

(n)
Except as set forth in the Time of Sale Document, the Company and its
Subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Effect.

(o)
Except as set forth in the Time of Sale Document, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect.

(p)
The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Final
Offering Memorandum will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder (the “Investment Company Act”).

(q)
Neither the Company nor any affiliate (as defined in Rule 501(b) of Regulation D
under the Securities Act, an “Affiliate”) of the Company has directly, or
through any agent, (i) sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) which is or will be integrated with the sale of the Securities in a manner
that would require the registration under the Securities Act of the Securities
or (ii) offered, solicited offers to buy or sold the Securities by any form of
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act.

(r)
It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchaser in the manner contemplated by this Agreement
to register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act of 1939, as amended.

(s)
The Securities satisfy the requirements set forth in Rule 144A(d)(3) under the
Securities Act.

(t)
The operations of the Company and its Subsidiaries are and have been conducted
at all times in material compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT
Act), and the applicable anti-money laundering statutes of jurisdictions where
the Company and its Subsidiaries conduct business, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

(u)
(i) The Company represents that neither the Company nor any of its Subsidiaries
(collectively, the “Entity”) or any director, officer, or, to the knowledge of
the Entity, any employee, agent, Affiliate or representative of the Company or
any of its Subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan and Syria).
(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person:
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
(iii) For the past five years, the Company and its Subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
(v)
Each of the Company and its Subsidiaries has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by it which is material to the business of the Company and its
Subsidiaries, taken as a whole, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Time of Sale
Document or such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries; and any real property and
buildings held under lease by the Company or its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not materially interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries, in each
case except as set forth in the Time of Sale Document.

(w)
(i) Except as set forth in the Time of Sale Document, the Company and its
Subsidiaries own, possess, or have valid, binding and enforceable licenses or
other rights to use, or can acquire such ownership or right to use on reasonable
terms, the patents, patent rights and patent applications, copyrights,
trademarks, service marks, trade names, Internet domain names, technology,
confidential information, software, know-how, (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and other intellectual property and proprietary rights necessary
for or material to the conduct of their business in the manner in which it is
presently being conducted and in the manner set forth in the Time of Sale
Document (collectively, the “Company Intellectual Property”); (ii) (A) except as
set forth in the Time of Sale Document, neither the Company nor any of its
Subsidiaries has received any challenge (including without limitation, notices
of expiration) to the validity or enforceability of any patent or patent
application that is material to the conduct of the business of the Company and
its Subsidiaries, taken as a whole (collectively, the “Company Patents”), from
any third party or governmental authority, and the Company and its Subsidiaries
have made all filings and paid all fees necessary to maintain any Company
Patents owned by any of them, except to the extent that the failure to make such
filings and pay such fees would not have a Material Adverse Effect, and
(B) except as set forth in the Time of Sale Document, neither the Company nor
any of its Subsidiaries has received any challenge (including without
limitation, notices of expiration) to the validity or enforceability of such
other Company Intellectual Property that is material to the conduct of the
business of the Company and its Subsidiaries, taken as a whole, from any third
party or governmental authority, and the Company and its Subsidiaries have made
all filings and paid all fees necessary to maintain any Company Intellectual
Property owned by any of them; (iii) the Company and its Subsidiaries have taken
reasonable measures necessary to secure their interests in Company Intellectual
Property, including the confidentiality of all material trade secrets and
confidential information which constitutes Company Intellectual Property, and to
secure assignment of Company Intellectual Property from its employees and
contractors; (iv) the Company is not aware of any Company Intellectual Property
required to be described in the Time of Sale Document that is not so described;
(v) except as set forth in the Time of Sale Document, neither the Company nor
any of its Subsidiaries has received any claim of infringement or
misappropriation of (and the Company does not know of any infringement or
misappropriation of) intellectual property rights of others by the Company or
any of its Subsidiaries (A) with respect to the Company’s products, technology
or Company Patents or (B) with respect to the Company Intellectual Property, in
either case, if an unfavorable decision, ruling or finding would have a Material
Adverse Effect; (vi) except as set forth in the Time of Sale Document, the
Company and its Subsidiaries are not in material breach of, and have complied in
all material respects with all terms of, any license or other agreement relating
to any Company Intellectual Property, and no party to any such agreement has
given the Company or its Subsidiaries written notice of its intention to cancel,
terminate, alter the scope of rights under or fail to renew any such agreement;
and (vii) except as set forth in the Time of Sale Document, no suit or other
proceeding is pending against the Company or any of its Subsidiaries concerning
any agreement concerning the Company Intellectual Property, including any
proceeding concerning a claim that the Company or its Subsidiaries or another
person has breached any such agreement, with respect to which an unfavorable
decision, ruling or finding would have a Material Adverse Effect.

(x)
Except as set forth in the Time of Sale Document, all patent applications owned
by the Company and its Subsidiaries and filed with the United States Patent and
Trademark Office (the “PTO”) or any foreign or international patent authority
(the “Company Patent Applications”) that are material to the conduct of their
business as described in the Time of Sale Document have been duly and properly
filed; the Company has complied with its duty of candor and disclosure to the
PTO for the Company Patent Applications; the Company is not aware of any facts
required to be disclosed to the PTO that were not disclosed to the PTO and which
would preclude the grant of a patent for the Company Patent Applications that
are material to the conduct of its business; and the Company has no knowledge of
any facts which would preclude it from having clear title to the Company Patent
Applications that have been identified by the Company as being exclusively owned
by the Company that are material to the conduct of its business.

(y)
Except as set forth in the Time of Sale Document, no material labor dispute with
the employees of the Company or any of its Subsidiaries exists or, to the
knowledge of the Company, is imminent; and except as set forth in the Time of
Sale Document the Company is not aware of any existing, threatened or imminent
labor disturbance by the employees of any of its principal suppliers,
manufacturers or contractors that would reasonably be expected to have a
Material Adverse Effect.

(z)
The Company and its Subsidiaries and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company, its Subsidiaries or their “ERISA
Affiliates” (as defined below) are in compliance in all material respects with
ERISA.  “ERISA Affiliate” means, with respect to the Company or a Subsidiary,
any member of any group of organizations described in Sections 414(b), (c), (m)
or (o) of the Internal Revenue Code of 1986, as amended (the “Code”), of which
the Company or such Subsidiary is a member.  No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, its
Subsidiaries or any of their ERISA Affiliates.  No “employee benefit plan”
established or maintained by the Company, its Subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA).  Neither the
Company, its Subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each “employee benefit
plan” established or maintained by the Company, its Subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.

(aa)
The Company and its Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary in the businesses in which they are engaged.
The Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or obtain similar
coverage from similar insurers as may be necessary to continue its business.

(bb)
Except as set forth in the Time of Sale Document, the Company and each of its
Subsidiaries has timely filed all material federal, state, local and foreign
income and franchise tax returns required to be filed and are not in default in
the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any that the Company or such
Subsidiary is contesting in good faith. Except as set forth in the Time of Sale
Document, there is no pending dispute with any taxing authority relating to any
of such returns and the Company has no knowledge of any proposed liability for
any tax to be imposed upon the properties or assets of the Company or any of its
Subsidiaries for which there is not an adequate reserve reflected in the
Company’s financial statements included or incorporated by reference in the Time
of Sale Document and the Final Offering Memorandum.

(cc)    The historical financial statements of the Company and its Subsidiaries
(including the related notes) contained or incorporated by reference in the Time
of Sale Document and the Final Offering Memorandum, (i) comply in all material
respects with the applicable requirements under the Exchange Act, (ii) present
fairly in all material respects the financial position, results of operations
and cash flows of the entities purported to be shown thereby on the basis stated
therein at the respective dates or for the respective periods, and (iii) have
been prepared in accordance with accounting principles generally accepted in the
United States of America consistently applied throughout the periods involved,
except to the extent disclosed therein. Nothing has come to the attention of the
Company that has caused it to believe that the statistical and market-related
data included in the Time of Sale Document and the Final Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
(dd)
Except as set forth in the Time of Sale Document, the Company and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with U.S. generally accepted accounting principles and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as set forth in the Time of Sale Document, since the end of the Company’s
most recent audited fiscal year, there has been (i) no material weakness in the
Company’s and its Subsidiaries’ internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s and its
Subsidiaries’ internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(ee)
Except as set forth in the Time of Sale Document, the Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act) that comply with the requirements of the Exchange Act.

(ff)
The Company is in compliance, in all material respects, with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.

(gg)
Each material contract, agreement and license to which the Company or any of its
Subsidiaries is bound is valid, binding, enforceable, and in full force and
effect against the Company or its Subsidiaries, as applicable, and, to the
knowledge of the Company, each other party thereto, except as enforceability may
be limited by Enforceability Exceptions. Except as set forth in the Time of Sale
Document, neither the Company nor, to the knowledge of the Company, any other
party is in breach or default in any material respect with respect to any such
contract, agreement or license, and, to the knowledge of the Company, no event
has occurred which with notice or lapse of time would constitute a material
breach or default, or permit termination, modification, or acceleration, under
any such contract, agreement or license. No party has repudiated any material
provision of any such contract, agreement or license.

(hh)
The Company and its Subsidiaries possess, and are in compliance with the terms
of, all adequate certificates, authorizations, franchises, licenses and permits
(“Permits”) necessary to the conduct of the business now conducted by them,
except where such failure to possess any such Permit would not have a Material
Adverse Effect; and the Company and its Subsidiaries have not received any
notice of proceedings relating to the revocation or modification of any Permits
that, if determined adversely to the Company or any of its Subsidiaries, would
have a Material Adverse Effect.

(ii)
Except pursuant to this Agreement, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

(jj)
Immediately before and after giving effect to the issuance of the Securities, on
a consolidated basis, (i) the sum of the assets of the Company and its
Subsidiaries at a fair valuation exceeds the sum of their debts; (ii) the
present fair saleable value of the assets of the Company and its Subsidiaries is
not less than the amount that will be required to pay their probable liability
on their existing debts as they become absolute and matured, (iii) the Company
and its Subsidiaries are not engaged in any business or transaction, and are not
about to engage in any business or transaction, for which their property would
constitute unreasonably small capital; and (iv) the Company and its Subsidiaries
do not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay as those debts and liabilities become due. For
purposes of this paragraph, “debts” includes contingent and unliquidated debts.

(kk)
Other than as set forth in the Time of Sale Document, no transaction, stamp,
stamp duty reserve, issuance, transfer, capital, issuance, registration or other
similar taxes or duties are payable by or on behalf of the Initial Purchaser in
any relevant taxing jurisdiction (as defined in the Time of Sale Document) on
(i) the creation, issue or delivery of the Securities, (ii) the purchase by the
Initial Purchaser of the Securities and the transfer and delivery of the
Securities thereto in the manner contemplated hereunder, (iii) the resale and
delivery by the Initial Purchaser of the Securities contemplated hereunder or
(iv) the execution and delivery hereof and the Indenture and the Time of Sale
Document and the consummation of the transactions contemplated hereby and
thereby (“Transaction Taxes”).

(ll)
Grant Thornton LLP, who have certified and expressed their opinion with respect
to the financial statements including the related notes thereto and supporting
schedules contained in the Time of Sale Document and the Final Offering
Memorandum, are (i) an independent registered public accounting firm with
respect to the Company and the Subsidiaries within the applicable rules and
regulations adopted by the SEC and as required by the Securities Act, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants set forth in Regulation S-X and (iii) a registered public accounting
firm as defined by the Public Company Accounting Oversight Board (United States)
whose registration has not been suspended or revoked and who has not requested
such registration to be withdrawn.

(mm)
No securities of the Company or any of the Subsidiaries are currently assigned a
rating by a “nationally recognized statistical rating organization” (as that
term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act).

(nn)
Neither the Company nor any of its Affiliates that it controls has and, to the
Company’s knowledge, no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, other than Jefferies LLC, or (iii) except
as disclosed in the Time of Sale Document and the Final Offering Memorandum,
paid or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.

(oo)
Except as otherwise disclosed in the Time of Sale Document and the Final
Offering Memorandum, there is no encumbrance or restriction on the ability of
any Subsidiary of the Company (x) to pay dividends or make other distributions
on such Subsidiary’s capital stock or to pay any indebtedness to the Company or
any other Subsidiary of the Company, (y) to make loans or advances or pay any
indebtedness to, or investments in, the Company or any other Subsidiary or (z)
to transfer any of its property or assets to the Company or any other Subsidiary
of the Company, except, in each case, where such encumbrance or restriction
would not have a Material Adverse Effect.

(pp)
None of the Company or any Subsidiary or, to the knowledge of the Company, any
director, officer, employee or any agent or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee; and the Company
and the Subsidiaries, and, to the knowledge of the Company, its and their other
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to ensure, continued compliance therewith.

(qq)
The shares of Common Stock are registered pursuant to Section 12b of the
Exchange Act and are listed on the NASDAQ Global Select Market, and the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the shares of Common Stock under the Exchange Act or
delisting the shares of Common Stock from the NASDAQ Global Select Market.
Except as described in the Company’s periodic filings under the Exchange Act
incorporated by reference in the Time of Sale Document or Final Offering
Memorandum, the Company has not received any notification that the SEC or the
NASDAQ Global Select Market is contemplating terminating such registration or
listing.

5.    Covenants of the Company. The Company agrees:
(a)
Securities Law Compliance. To (i) advise the Initial Purchaser promptly after
obtaining knowledge (and, if requested by the Initial Purchaser, confirm such
advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or state
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Offering Communication, or the Final Offering Memorandum, untrue or that
requires the making of any additions to or changes in the Time of Sale Document,
any Company Additional Written Offering Communication, or the Final Offering
Memorandum, to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (ii) use its reasonable best efforts
to prevent the issuance of any stop order or order suspending the qualification
or exemption from qualification of any of the Securities under any securities or
“Blue Sky” laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any
time, any U.S. or non-U.S. federal or state securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption from qualification of any of the Securities under any such laws, use
its reasonable best efforts to obtain the withdrawal or lifting of such order at
the earliest possible time. For purposes of this Agreement, “Company Additional
Written Offering Communication” shall mean (i) any Additional Written Offering
Communication identified on Schedule II hereto, (ii) any electronic roadshow or
investor presentation materials and (iii) any Additional Written Offering
Communication to which the Company has consented, as set forth in Section 5(c)
hereof.

(b)
Offering Documents. To (i) furnish the Initial Purchaser, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Initial Purchaser may reasonably
request, and (ii) promptly prepare, upon the Initial Purchaser’s reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Initial Purchaser, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
hereby consents to the use of the Time of Sale Document and the Final Offering
Memorandum, and any amendments and supplements thereto, by the Initial Purchaser
in connection with Exempt Resales).

(c)
Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the applicable Closing
Date, or at any time prior to the completion of the resale by the Initial
Purchaser of all the Securities purchased by the Initial Purchaser, unless the
Initial Purchaser shall previously have been advised thereof and shall not have
reasonably objected thereto. Before making, preparing, using, authorizing,
approving or referring to any Additional Written Offering Communications, the
Company will furnish to the Initial Purchaser and counsel for the Initial
Purchaser a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Initial Purchaser reasonably objects. The Company consents to the use
by the Initial Purchaser of an Additional Written Offering Communication that
contains only (i) information accurately describing the preliminary terms of the
Securities or their offering or (ii) information that accurately describes the
final terms of the Securities or their offering and that is included in or is
subsequently included in the Final Offering Memorandum, including by means of
the Pricing Supplement. The Company will give the Initial Purchaser notice of
its intention to make any filing pursuant to the Exchange Act from after the
date hereof through the Closing Date (or, if later, through the completion of
the distribution of the Securities by the Initial Purchaser to Subsequent
Purchasers) and will furnish the Initial Purchaser with copies of any such
documents a reasonable amount of time prior to such proposed filing.

(d)
Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchaser shall hold any of the Securities, (i) if any event shall occur
as a result of which, in the reasonable judgment of the Company or the Initial
Purchaser (or counsel for the Initial Purchaser), it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any U.S. or non-U.S. federal, state or local statute,
law (including, without limitation, common law) or ordinance, or any judgment,
decree, rule, regulation, order or injunction (collectively, “Applicable Law”),
to prepare, at the expense of the Company, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchaser) so that (A)
as so amended or supplemented, the Time of Sale Document and the Final Offering
Memorandum will not include an untrue statement of material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (B) the Time
of Sale Document and the Final Offering Memorandum will comply with Applicable
Law and (ii) if in the reasonable judgment of the Company it becomes necessary
or advisable to amend or supplement the Time of Sale Document or the Final
Offering Memorandum so that the Time of Sale Document and the Final Offering
Memorandum will contain all of the information specified in, and meet the
requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchaser) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e)
“Blue Sky” Law Compliance. To cooperate with the Initial Purchaser and the
Initial Purchaser’s counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchaser may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided that in connection therewith the Company shall not be required to (i)
qualify as a foreign corporation in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject. The Company will advise
the Initial Purchaser promptly of the suspension of any such exemption relating
to the Securities for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such exemption, the Company shall use its
best efforts to obtain the withdrawal thereof at the earliest possible moment.

(f)
Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay: (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document, the Final Offering Memorandum,
any Additional Written Offering Communication and any Canadian “wrapper” and all
amendments and supplements thereto (including, without limitation, financial
statements and exhibits), and all other agreements, memoranda, correspondence
and other documents prepared and delivered in connection herewith, including all
printing costs associated therewith, and the delivering of copies thereof to the
Initial Purchaser, (B) the negotiation, printing, processing and distribution
(including, without limitation, word processing and duplication costs) and
delivery of, each of the Documents, (C) the preparation, issuance and delivery
of the Securities, (D) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the reasonable fees and
disbursements of the Initial Purchaser’s counsel relating to such registration
or qualification), (E) the listing of the Conversion Shares on the NASDAQ Global
Select Market and/or any other exchange, (F) furnishing such copies of the Time
of Sale Document and the Final Offering Memorandum, and all amendments and
supplements thereto, as may reasonably be requested for use by the Initial
Purchaser and (G) the performance of the obligations of the Company under the
Registration Rights Agreement, including but not limited to the filing of any
Shelf Registration Statement, (ii) the fees and expenses, if any, incurred in
connection with the admission of the Securities for trading on any appropriate
market system, (iii) all fees and expenses of the counsel, accountants and any
other experts or advisors retained by the Company, (iv) all fees and expenses
(including fees and expenses of counsel) of the Company in connection with
approval of the Securities by DTC for “book-entry” transfer, (v) all fees
charged by rating agencies in connection with the rating of the Securities, (vi)
all fees and expenses (including reasonable fees and expenses of counsel) of the
Trustee and the Company’s transfer agent, registrar or depository, and (vii) all
costs and expenses related to the preparation, transfer and delivery of the
Securities to the Initial Purchaser, (viii) all fees, disbursements and
out-of-pocket expenses of the Company relating to investor presentations
including, without limitation, travel and lodging expenses, roadshow or investor
presentation expenses, word processing charges, the costs of printing or
producing any investor presentation materials, fees and expenses of any
consultants engaged in connection with the road show, messenger and duplicating
service expenses, facsimile expenses and other customary expenditures, and (ix)
all other costs and expenses incident to the performance of the obligations of
the Company hereunder for which provision is not otherwise made in this Section.
It is understood, however, that except as provided in this Section and in
Section 9, the Initial Purchaser will pay all of their costs and expenses,
including fees and disbursements of their counsel and any advertising expenses
connected with any offers they may make.

(g)
Use of Proceeds. To use the proceeds of the Offering in the manner described in
the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

(h)
Integration. Not to, and to ensure that no Affiliate of the Company will, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that would be integrated with the
sale of the Securities in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchaser or to the Subsequent
Purchasers of the Securities.

(i)
DTC. To use its best efforts to permit the Securities to be eligible for
clearance and settlement through DTC.

(j)
Stabilization or Manipulation. During the period of six months after the Initial
Closing Date or any Option Closing Date, if later, not to take, and to ensure
that no Affiliate of the Company that it controls will take, directly or
indirectly, any action designed to or that could be reasonably expected to cause
or result in stabilization or manipulation of the price of the Securities or any
other reference security, whether to facilitate the sale or resale of the
Securities or otherwise.

(k)
Rule 144(A) Information. For so long as any of the Securities remain
outstanding, during any period in which the Company is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.

(l)
Furnish Trustee and Noteholder Reports. For a period of three years after the
Initial Closing Date, to furnish to the Initial Purchaser copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Securities; provided, however, that the
Company does not need to furnish such copies to the Initial Purchaser if such
reports and communications are available on the SEC’s website or the Company’s
website.

(m)
No General Solicitation or Directed Selling Efforts. Not to, and not to
authorize or permit any person acting on its behalf to, solicit any offer to buy
or offer to sell the Securities (i) by means of any form of general solicitation
or general advertising (including, without limitation, as such terms are used in
Regulation D under the Securities Act), other than any General Solicitation (as
defined below) with the consent of the Initial Purchaser and set forth on
Schedule IV or (ii) in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act. Before making, preparing, using,
authorizing or distributing any General Solicitation, the Company will furnish
to the Initial Purchaser a copy of such communication for review and will not
make, prepare, use, authorize, approve or distribute any such communication to
which the Initial Purchaser reasonably objects. “General Solicitation” shall
mean any form of general solicitation or general advertising within the meaning
of Rule 502 under the Securities Act.

(n)
Sale of Restricted Securities. During the one year period after the applicable
Closing Date (or such shorter period as may be provided for in Rule 144 under
the Securities Act, as the same may be in effect from time to time), to not, and
to not permit any current or future Subsidiaries of either the Company or any
other Affiliates controlled by the Company to, resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by the Company, any current or future Subsidiaries or any other
Affiliates controlled by the Company, except pursuant to an effective
registration statement under the Securities Act.

(o)
Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

(p)
Conversion Shares. To reserve and keep available at all times, free of
pre-emptive rights, the full number of Conversion Shares issuable upon
conversion of the Securities.

(q)
Company Lock-Up. During the period commencing on and including the date hereof
and continuing through and including the 90th day following the date of the
Final Offering Memorandum (such period, extended as described below, being
referred to herein as the “Lock-up Period”), the Company will not, without the
prior written consent of Jefferies (which consent may be withheld in its sole
discretion), directly or indirectly: (i) sell, offer to sell, contract to sell
or lend any Common Stock or Related Securities (as defined below); (ii) effect
any short sale, or establish or increase any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) or liquidate or decrease any
“call equivalent position” (as defined in Rule 16a-1(b) under the Exchange Act)
of any Common Stock or Related Securities; (iii) pledge, hypothecate or grant
any security interest in any Common Stock or Related Securities; (iv) in any
other way transfer or dispose of any Common Stock or Related Securities; (v)
enter into any swap, hedge or similar arrangement or agreement that transfers,
in whole or in part, the economic risk of ownership of any Common Stock or
Related Securities, regardless of whether any such transaction is to be settled
in securities, in cash or otherwise; (vi) announce the offering of any Common
Stock or Related Securities (other than as contemplated by this Agreement);
(vii) file any registration statement under the Securities Act in respect of any
Common Stock or Related Securities (other than as contemplated by this
Agreement); or (viii) publicly announce the intention to do any of the
foregoing; provided, however, that (I) the Company may affect the transactions
contemplated hereby (II) the Company may issue the Conversion Shares upon any
conversion of the Securities, (III) the Company may issue and sell Common Stock
and any security convertible into or exercisable or exchangeable for Common
Stock pursuant to any employee benefit plan or stock incentive plan of the
Company in existence as of the date of the Final Offering Memorandum and
described therein or in the documents incorporated by reference therein, (IV)
the Company may issue Common Stock issuable upon the conversion, vesting or
exercise of securities outstanding on the date of the Final Offering Memorandum
and described therein or in the documents incorporated by reference therein, and
(V) establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange
Act for the transfer of shares of Common Stock is permitted, provided that (x)
such plan does not provide for the transfer of Common Stock during the Lock-Up
Period and (y) to the extent a public announcement or filing under the Exchange
Act is required of or voluntarily made by or on behalf of the Company regarding
the establishment of such plan, such announcement or filing shall include a
statement to the effect that no transfer of Common Stock may be made under such
plan during the Lock-Up Period.. For purposes of the foregoing, “Related
Securities” shall mean any options or warrants or other rights to acquire Common
Stock or any securities exchangeable or exercisable for or convertible into
Common Stock, or to acquire other securities or rights ultimately exchangeable
or exercisable for, or convertible into, Common Stock.

(r)
Investment Company. During the period one year after the Initial Closing Date or
any Option Closing Date, if later, the Company and its Subsidiaries will conduct
their businesses in a manner so as to not be required to register under the
Investment Company Act.

6.    Representations and Warranties of the Initial Purchaser. The Initial
Purchaser represents and warrants that:
(a)
Initial Purchaser Status, Resale Terms. It is a QIB and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

(b)
Sale of Restricted Securities. It will offer and sell the Securities only to
persons reasonably believed by the Initial Purchaser to be QIBs; provided,
however, that in purchasing such Securities, such persons are deemed to have
represented and agreed as provided under the caption “Transfer Restrictions”
contained in the Time of Sale Document and the Final Offering Memorandum.

7.    Conditions. The obligations of the Initial Purchaser hereunder are subject
to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:
(a)
Closing Deliverables. The Initial Purchaser shall have received on the
applicable Closing Date:

(i)
Officers’ Certificate. A certificate dated the applicable Closing Date, signed
by (1) the Chief Executive Officer and (2) the principal financial or accounting
officer of the Company, in each case in his or her official capacity and not in
a personal capacity, on behalf of the Company, to the effect that (a) the
representations and warranties set forth in Section 4 hereof are true and
correct with the same force and effect as though expressly made at and as of the
applicable Closing Date, (b) the Company has performed and complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the applicable Closing Date, and (c) the sale of the Securities
has not been enjoined (temporarily or permanently).

(ii)
Secretary’s Certificate. A certificate, dated the applicable Closing Date,
executed by the Secretary of the Company, certifying such matters as the Initial
Purchaser may reasonably request.

(iii)
Company Counsel Opinion. The opinion of Jones Day, counsel to the Company, dated
the applicable Closing Date, in the form of Exhibit A attached hereto.

(iv)
Initial Purchaser’s Counsel Opinion. An opinion, dated the applicable Closing
Date, of Latham & Watkins LLP, counsel to the Initial Purchaser, in form
satisfactory to the Initial Purchaser covering such matters as are customarily
covered in such opinions.

(v)
Comfort Letters. The Initial Purchaser shall have received from Grant Thornton
LLP, the registered public or certified public accountants of the Company, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), dated the date hereof, in form and
substance reasonably satisfactory to the Initial Purchaser and its counsel, with
respect to the financial statements and certain financial information contained
in the Time of Sale Document and the Final Offering Memorandum, and (B) a
customary “bring-down” comfort letter, dated the applicable Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser and its
counsel, to the effect that Grant Thornton LLP which includes, among other
things, a reaffirmation of the statements made in its initial letter furnished
pursuant to clause (A) with respect to such financial statements and financial
information contained in the Time of Sale Document and the Final Offering
Memorandum.

(b)
Executed Documents. The Initial Purchaser shall have received fully executed
copies of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Initial Purchaser), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

(c)
No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Initial Purchaser be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Document and the Final Offering Memorandum, or (ii) materially
impair the investment quality of any of the Securities.

(d)
No Hostilities. Subsequent to the execution and delivery of this Agreement,
there shall not have occurred any outbreak or escalation of hostilities or other
national or international calamity or crisis, including acts of terrorism, or
material adverse change or disruption in economic conditions in, or in the
financial markets of, the United States (it being understood that any such
change or disruption shall be relative to such conditions and markets as in
effect on the date hereof), if the effect of such outbreak, escalation,
calamity, crisis, act or material adverse change in the economic conditions in,
or in the financial markets of, the United States could be reasonably expected
to make it, in the Initial Purchaser’s sole judgment, impracticable or
inadvisable to market or proceed with the offering or delivery of the Securities
on the terms and in the manner contemplated in the Time of Sale Document and the
Final Offering Memorandum.

(e)
No Suspension in Trading; Banking Moratorium. Subsequent to the execution and
delivery of this Agreement, there shall not have occurred any of the following:
(i) trading in the Company’s common stock shall have been suspended by the SEC
or the NASDAQ Global Select Market, (ii) a suspension or limitation of trading
generally in securities on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Global Select Market or any setting of limitations on
prices for securities occurs on any such exchange or market, or (iii) a banking
moratorium shall have been declared by any U.S. or non-U.S. federal, state,
local or other governmental or regulatory authority, governmental or regulatory
agency or body, court, arbitrator or self-regulatory organization, in each case,
as to make it, in the Initial Purchaser’s sole judgment, impracticable or
inadvisable to market or proceed with the offering or delivery of the Securities
on the terms and in the manner contemplated in the Time of Sale Document and the
Final Offering Memorandum.

(f)
Listing. The Company shall have filed with the NASDAQ Stock Market LLC a Listing
of Additional Shares Notification Form with respect to the Conversion Shares and
the NASDAQ Stock Market LLC shall have completed its review of such form.

(g)
Lock-Up. Jefferies shall have received an executed Lock-Up Agreement in the form
of Exhibit B attached hereto from each person set forth on Exhibit C attached
hereto.

(h)
Additional Documents. On or prior to the Closing Date, the Company shall have
furnished to the Initial Purchaser such further certificates and documents as
the Initial Purchaser may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.
8.    Indemnification and Contribution.
(a)
Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Initial Purchaser, its affiliates, directors, officers, employees
and agents, and each person, if any, who controls the Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or liabilities of any kind to which the
Initial Purchaser, affiliate, director, officer, employee, agent or such
controlling person may become subject under the Securities Act, the Exchange Act
or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:

(i)
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document, any Company
Additional Written Offering Communication, or the Final Offering Memorandum, or
any amendment or supplement thereto; or

(ii)
the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written Offering
Communication, or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchaser and its affiliates, directors, officers, employees, agents and each
such controlling persons for any reasonable legal or other expenses incurred by
such person in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, the Company will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense arose out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in the Preliminary
Offering Memorandum, the Time of Sale Document, any Company Additional Written
Offering Communication , or the Final Offering Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning the Initial Purchaser furnished to the Company by the Initial
Purchaser specifically for use therein, it being understood and agreed that the
only such information furnished by the Initial Purchaser to the Company consists
of the information set forth in Section 12. The indemnity agreement set forth in
this Section shall be in addition to any liability that the Company may
otherwise have to the indemnified parties.
(b)
Indemnification by the Initial Purchaser. The Initial Purchaser agrees to
indemnify and hold harmless each of the Company and its directors, officers and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act against any losses,
claims, damages, liabilities or expenses to which the Company or any such
director, officer or controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as a court of competent jurisdiction
shall have determined by a final, unappealable judgment that such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) have
arisen out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Offering Memorandum,
the Time of Sale Document or the Final Offering Memorandum or any amendment or
supplement thereto or (ii) the omission or the alleged omission to state therein
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case to the
extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning the Initial Purchaser furnished
to the Company by the Initial Purchaser specifically for use therein as set
forth in Section 12; and, subject to the limitation set forth immediately
preceding this clause, will reimburse, as incurred, any reasonable legal or
other expenses incurred by the Company or any such director, officer or
controlling person in connection with any such loss, claim, damage, liability,
expense or action in respect thereof. The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchaser may
otherwise have to the indemnified parties.

(c)
Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any reasonable legal or other expenses, other than reasonable costs
of investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the reasonable fees and expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchaser in the case of Section 8(a) or the Company in the case of Section
8(b), representing the indemnified parties under such Section 8(a) or (b), as
the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the reasonable costs and expenses of any settlement of
such action effected by such indemnified party without the prior written consent
of the indemnifying party (which consent shall not be unreasonably withheld),
unless such indemnifying party waived in writing its rights under this Section,
in which case the indemnified party may effect such a settlement without such
consent.

(d)
Settlements. No indemnifying party shall be liable under this Section for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party. Notwithstanding the
foregoing, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for reasonable legal or
other expenses as contemplated by Section 8(c) hereof, the indemnifying party
agrees that it shall be liable for any settlement or compromise of, or consent
to the entry of any judgment with respect to, any pending or threatened action
or claim effected without its written consent if (i) such settlement is entered
into more than 60 days after receipt by such indemnifying party of the aforesaid
request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement or compromise of, or consent to the entry of such judgment.

(e)
Contribution. In circumstances in which the indemnity agreements provided for in
this Section are unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by Applicable Law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company, on the one hand, and the Initial
Purchaser, on the other hand, shall be deemed to be in the same proportion as
the total proceeds from the Offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchaser. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchaser pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

(f)
Equitable Consideration. The Company and the Initial Purchaser agree that it
would not be equitable if the amount of such contribution determined pursuant to
Section 8(e) were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 8(e). Notwithstanding any other provision
of this Section, the Initial Purchaser shall not be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of Section
8(e), each director, officer, employee and affiliate of the Initial Purchaser,
and each person, if any, who controls the Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, shall
have the same rights to contribution as the Initial Purchaser, and each
director, officer, and employee of the Company and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company.

9.    Termination. The Initial Purchaser may terminate this Agreement (i) at any
time prior to the applicable Closing Date by written notice to the Company if
any of the events described in Sections 7(c) (No Material Adverse Change), 7(d)
(No Hostilities) or 7(e) (No Suspension in Trading; Banking Moratorium) shall
have occurred, (ii) on the applicable Closing Date if any condition described in
Section 7 is not fulfilled or waived in writing by the Initial Purchaser on or
prior to the applicable Closing Date, (iii) because of any failure or refusal on
the part of the Company or any Subsidiary to comply with the terms or to fulfill
any of the conditions of this Agreement, or (iv) if for any reason the Company
or any Subsidiary shall be unable to perform its obligations under this
Agreement. Any termination pursuant to this Section (other than pursuant to
Sections 9(i) and 9(ii) in connection with the failure to satisfy the conditions
in Sections 7(d), 7(e)(ii) or 7(e)(iii)) shall be without liability on the part
of (a) the Company to the Initial Purchaser, except that the Company shall be
obligated to reimburse the Initial Purchaser for all out-of-pocket expenses
(including reasonable fees and disbursements of Latham & Watkins LLP, counsel to
the Initial Purchaser) incurred by the Initial Purchaser in connection with this
Agreement, and upon demand the Company shall pay the full amount thereof to the
Initial Purchaser or (b) the Initial Purchaser to the Company; provided,
however, that in the case of each of clauses (a) and (b), that the provisions of
Sections 9 and 10 hereof shall at all times be effective and shall survive such
termination and provided further, that any termination pursuant to Sections 9(i)
and 9(ii) that is based on the failure to satisfy the conditions in Sections
7(d), 7(e)(ii) or 7(e)(iii) shall be without liability on the part of the
Company to the Initial Purchaser.
10.    Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company set forth in or made pursuant to this Agreement shall remain operative
and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Initial Purchaser, (ii) the acceptance of the Securities, and payment for
them hereunder, and (iii) any termination of this Agreement.
11.    No Fiduciary Relationship. The Company hereby acknowledges that the
Initial Purchaser is acting solely as initial purchaser in connection with the
purchase and sale of the Securities. The Company further acknowledges that the
Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis, and in no event
do the parties intend that the Initial Purchaser act or be responsible as a
fiduciary to the Company or their management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchaser may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchaser hereby
expressly disclaims any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions and that any opinions or views
expressed by the Initial Purchaser to the Company regarding such transactions,
including, but not limited to, any opinions or views with respect to the price
or market for the Securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that either of the Company may have against the Initial
Purchaser with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions.
12.    Information Supplied by Initial Purchaser. The Company hereby
acknowledges that, for purposes of Section 4(a) and Section 8, the only
information that the Initial Purchaser has furnished to the Company specifically
for use in the Preliminary Offering Memorandum or the Final Offering Memorandum
are the statements set forth in (a) the third paragraph, (b) the third sentence
of the sixth paragraph and (c) the fourteenth paragraph under the caption “Plan
of Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.
13.    Miscellaneous.
(a)
Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Oclaro, Inc. 2560 Junction
Avenue, San Jose, California, 95134, Attention: General Counsel, with a copy to:
Jones Day, 1755 Embarcadero Road, Palo Alto, California 94303, Attention: Robert
T. Clarkson, Esq., and (ii) if to the Initial Purchaser, to: Jefferies LLC, 520
Madison Avenue, New York, NY 10022, with a copy to: Latham & Watkins LLP, 650
Town Center Drive, 20th Floor, Costa Mesa, CA 92626-1925, Attention: B. Shayne
Kennedy, (or in any case to such other address as the person to be notified may
have requested in writing).

(b)
Beneficiaries. This Agreement has been and is made solely for the benefit of and
shall be binding upon the Company, the Initial Purchaser and to the extent
provided in Section 8 hereof, the controlling persons, affiliates, officers,
directors, partners, employees, representatives and agents referred to in
Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchaser merely because of such
purchase.

(c)
Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. The Company hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives (a)
its right to a trial by jury in any legal action or proceeding relating to this
Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of the Initial Purchaser and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

(d)
Entire Agreement; Counterparts. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

(e)
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(f)
Separability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g)
Amendment. This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

(h)
USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchaser is required to obtain, verify and
record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchaser to properly identify their
clients.





Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchaser.
Very truly yours,

OCLARO, INC.


By: /s/ Greg Dougherty_______________
Name:    Greg Dougherty
Title:    CEO
Accepted and Agreed to:
JEFFERIES LLC
By: /s/ A. Colyer Curtis_____________
Name: A. Colyer Curtis
Title: Managing Director






SCHEDULE I
PRICING SUPPLEMENT
Pricing Term Sheet, dated February 12, 2015
Strictly Confidential


OCLARO, INC.
$55,000,000 PRINCIPAL AMOUNT OF
6.00% CONVERTIBLE SENIOR NOTES DUE 2020
The information in this pricing term sheet supplements the preliminary offering
memorandum, dated February 12, 2015, of Oclaro, Inc. (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum, including
all documents incorporated by reference therein. Terms used herein but not
defined herein shall have the respective meanings set forth in the Preliminary
Offering Memorandum. All references to dollar amounts are references to U.S.
dollars.


Issuer:
Oclaro, Inc., a Delaware corporation.
Ticker/Exchange for Common Stock:
OCLR/The NASDAQ Global Select Market.
Securities Offered:
6.00% Convertible Senior Notes due 2020 (the “notes”).
Aggregate Principal Amount of Notes Offered:
$55,000,000 (or $65,000,000 if the initial purchaser exercises its
over-allotment option).
Maturity Date:
February 15, 2020 unless earlier purchased or converted.
Interest:
6.00% per year. Interest will accrue from and including February 19, 2015 and
will be payable semiannually in arrears on February 15 and August 15 of each
year, beginning on August 15, 2015.
Regular Record Dates:
February 1 and August 1 of each year.
Offering Price:
100% of principal, plus accrued interest, if any.
Last Reported Sale Price of our Common Stock on February 12, 2015:


$1.46 per share.
Initial Conversion Rate:
512.8205 shares of our common stock per $1,000 principal amount of notes.
Initial Conversion Price:
Approximately $1.95 per share of our common stock.
Conversion Premium:
Approximately 33.6% above the last reported sale price of our common stock on
February 12, 2015.
Sole Book-Running Manager:
Jefferies LLC
Pricing Date:
February 12, 2015
Trade Date:
February 13, 2015
Expected Settlement Date:
February 19, 2015
CUSIP Number:
67555N AA5
ISIN:
US67555NAA54
Use of Proceeds:
We intend to use the net proceeds of this offering for general corporate
purposes, including working capital. See “Use of Proceeds” in the Preliminary
Offering Memorandum.
Interest make-whole payment upon conversions prior to February 15, 2018:
Prior to February 15, 2018, in the event that the last reported sale price of
the common stock for 20 or more trading days (whether or not consecutive) in a
period of 30 consecutive trading days ending within five trading days
immediately prior to the date we receive a notice of conversion exceeds the
conversion price in effect on each such trading day, we will, in addition to
delivering shares upon conversion by the holder of the notes, together with cash
in lieu of fractional shares, make an interest make-whole payment in cash equal
to the sum of the scheduled payments of interest on the notes to be converted
through February 15, 2018.
 
Adjustment to Conversion Rate Upon Conversions in Connection with (i) a
Make-Whole Fundamental Change or (ii) a Notice of Redemption:
The following table sets forth the number of additional shares by which we will
increase the conversion rate for a holder that converts its notes in connection
with (i) a make‑whole fundamental change or (ii) a notice of redemption having
the share price and effective date or date of the notice of redemption, as
applicable, set forth below:

[purchaseagreementconf_image1.gif]
The exact share price and effective date or the date of the notice of
redemption, as applicable, may not be set forth in the table above, in which
case:
•
if the share price is between two share price amounts in the table or the
relevant date is between two dates in the table, the number of additional shares
will be determined by a straight‑line interpolation between the number of
additional shares set forth for the higher and lower share prices and the
earlier and later dates, as applicable, based on a 365-day year;

•
if the share price is greater than $15.00 per share (subject to adjustment in
the same manner as the share prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate; and

•
if the share price is less than $1.46 per share (subject to adjustment in the
same manner as the share prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate be increased
on account of a make‑whole fundamental change to exceed 684.9315 shares of
common stock per $1,000 principal amount of notes, subject to adjustments in the
same manner as the conversion rate is required to be adjusted as set forth under
“Description of the Notes—Conversion rights—Conversion rate adjustments” in the
Preliminary Offering Memorandum.
Additional and Modified Provisions of the Preliminary Offering Memorandum


Conversion rights—Settlement upon conversion


This section will be replaced with the following:
Upon conversion of the notes, we will deliver to a converting holder a number of
shares of our common stock equal to (i) the aggregate principal amount of notes
to be converted divided by $1,000, multiplied by (ii) the applicable conversion
rate, and, if applicable, pay any interest make-whole payment as described under
“—Conversion rights—Interest make-whole payment upon conversions prior to
February 15, 2018” below. We will deliver such shares of our common stock on the
third business day immediately following the relevant conversion date, together
with cash in lieu of any fractional share of our common stock issuable upon
conversion based upon the closing sale price on the relevant conversion date
(or, if such conversion date is not a trading day, on the immediately preceding
trading day) and any such interest make-whole payment.
Each conversion will be deemed to have been effected as to any notes surrendered
for conversion on the conversion date for such notes and the converting holder
will become the record holder of any shares of our common stock due upon such
conversion as of the close of business on such conversion date.
Notwithstanding the foregoing, certain listing standards of The NASDAQ Global
Market potentially limit the number of shares we may issue upon conversion of
the notes. These standards generally require us to obtain the approval of our
stockholders before entering into certain transactions that potentially result
in the issuance of 20% or more of our common stock outstanding at the time the
notes are issued. Consequently, unless we have obtained the requisite
shareholder approval, if we are required to deliver shares of our common stock
to a converting holder and such number of shares, in aggregate with all the
other shares previously delivered by us upon conversion of notes, exceeds 19.99%
of our common stock outstanding on the date that the notes are first issued, we
will pay to such holder the value of any such excess shares in cash (based on
the per-share volume-weighted average price of our common stock as displayed
under the heading “Bloomberg VWAP” on Bloomberg Page “OCLR <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the 5 trading
day period commencing on the second scheduled trading day next succeeding the
relevant conversion date); provided that we will notify such holder of the exact
manner in which such cash value will be determined no later than 5:00 p.m., New
York City time, on the scheduled trading day immediately following the
conversion date. 109,017,408 shares of our common stock are issued and
outstanding as of January 30, 2015.
Description of Notes—No registration rights; additional interest


The title of this section is to be changed from “No registration rights;
additional interest” to:


Rule 144 Resales and Registration Rights


The first paragraph of “Description of Notes – No registration rights;
additional interest” is to be replaced by the following:


The issuance of the notes and the issuance of our common stock upon conversion
of notes has not been registered under the Securities Act. As a result, you may
only resell your notes or shares of our common stock issued upon conversion of
notes pursuant to an exemption from the registration requirements of the
Securities Act or pursuant to the resale registration statement described below.


In addition, the following paragraph is to be added to this section, as its last
paragraph:


As of the Issue Date, the Company will enter into a resale registration rights
agreement with Jefferies. This agreement will provide that the Company will file
and seek to go effective on a resale registration statement, pursuant to the
terms summarized below, only if Rule 144 under the Securities Act of 1933, as
amended, is not available to the holders of the notes, on and following the date
that is six months after the Issuance Date, with respect to any shares of common
stock that have been issued upon conversion of the notes. If the Company fails
at any time during the six-month period beginning on, and including, the date
which is six months after the last date of original issuance of notes to timely
file any document or report that it is required to file with the SEC, as
described above, then the Company will pay additional interest on outstanding
notes as described in that section. In addition, if the Company is required to
file and seek to go effective on the resale registration statement, then the
Company will agree to file the registration statement by September 30, 2015 and
will use its reasonable best efforts to go effective on that registration
statement 90 days thereafter. Additional interest will accrue if the
registration statement is not effective by that 90th day at a rate equal to, for
each outstanding note, 0.25% per year for first 90 days after such registration
default, then increase to 0.50% per year until such registration default is
remedied, up to a maximum of 0.50% per year. The registration rights agreement
will contain customary other terms, conditions and other provisions.


Risk Factors -- Risks relating to an investments in the notes and our common
stock
The following additional risk factors are to be added to the heading above.


Restrictive covenants in the indenture governing the notes and the agreements
governing our other indebtedness will restrict our ability to operate our
business.


The Credit Agreement contains, the indenture governing the notes offered hereby
will contain, and agreements governing indebtedness we may incur in the future
may contain, covenants that restrict our ability to, among other things, incur
additional debt, pay dividends, make investments, enter into transactions with
affiliates, merge or consolidate with other entities or sell all or
substantially all of our assets. Additionally, the Credit Agreement requires us
to comply with certain financial covenants. A breach of any of these covenants
could result in a default under these agreements, which could allow the lenders
or holders to declare all amounts outstanding thereunder immediately due and
payable. If we are unable to repay outstanding borrowings when due, the lenders
under the Credit Agreement, the trustee under the indenture governing these
notes and similar agents under other agreements would have the right to proceed
against the collateral granted to them, or accelerate the notes or other debt,
as applicable. We may also be prevented from taking advantage of business
opportunities that arise because of the limitations imposed on us by the
restrictive covenants under our indebtedness.


Although the Credit Agreement and indenture contain and will contain together
the restrictive covenants referred to above, the indenture will contain a
limited set of restrictive covenants compared to customary high yield
securities. As a result, while the we and our subsidiaries will be bound by the
combined effect of the Credit Agreement’s and indenture’s restrictive covenants,
the holders of the notes will have the benefit of only a limited subset of these
restrictive covenants.


Despite existing debt levels, we may still be able to incur substantially more
debt, which would increase the risks associated with our leverage.


Even with our existing debt levels, we may be able to incur substantial amounts
of additional debt in the future, including debt under the Credit Agreement and
any future credit facilities, some or all of which may be secured. We may also
incur other additional indebtedness secured by liens, in which case the holders
of that debt will be entitled to share in any proceeds distributed in connection
with any insolvency, liquidation, reorganization, dissolution or other winding
up of us at a priority level higher than you, as a holder of unsecured notes.
Although the terms of the notes, the Credit Agreement and any future credit
facilities will limit our ability to incur additional debt, these terms do not
and will not prohibit us from incurring substantial amounts of additional debt.
If new debt is added to our current debt levels, the related risks that we and
they now face could intensify and could further exacerbate the risks associated
with our leverage.


In addition, under "-- The notes will not contain restrictive financial
covenants, and we may incur substantially more debt or take other actions which
may affect our ability to satisfy our obligations under the notes" and "-The
notes and the indenture that will govern the notes will contain limited
protections against certain types of important corporate events, and may not
protect your investment upon the occurrence of such corporate events or other
corporate events," in the Preliminary Offering Memorandum, there are references
to there not being limits on the ability of the Company and its subsidiaries to
incur debt or enter into liens, among other things. Because of the covenants set
forth below under "- Certain Covenants," there will exist such limitations,
although the other lack of protections summarized in those two risk factors will
remain the case.


Certain Covenants


An additional section entitled “Certain Covenants” is to be added above
“Description of Notes – Merger, consolidation or sale of assets” as follows:


Certain Covenants


Limitation on Incurrence of Additional Indebtedness


For so long as any notes are outstanding, we will not, nor will we permit any of
our Subsidiaries to, directly or indirectly, incur any Indebtedness other than
Permitted Debt; provided, however, that we may, and may permit any of our
Subsidiaries to, incur Indebtedness (other than Permitted Debt) if:
(1)    no default or event of default under the indenture shall have occurred
and be continuing at the time of such incurrence or would occur as a consequence
of such incurrence; and
(2)    after giving pro forma effect to such incurrence and the receipt and
application of the proceeds therefrom, the Consolidated Leverage Ratio would not
exceed 4.00 to 1.00.
Liens


We will not and will not permit any of our Subsidiaries to, create, incur,
assume or otherwise cause or become effective any consensual Lien on our
property or assets that secures Indebtedness of any kind unless all payments due
under the notes are secured on an equal and ratable basis with the obligations
so secured until such time as such obligations are no longer secured by a Lien,
except Permitted Liens.
Definitions


“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.
“Consolidated EBITDA” means, for any period, an amount equal to Consolidated Net
Income for such period plus:
(1)    the following to the extent deducted in calculating such consolidated net
income:
(a)    Consolidated Interest Charges for such period;
(b)    the provision for Federal, state, local and foreign taxes based on
income, profits or capital (including interest and penalties) payable by us and
our subsidiaries for such period;
(c)    depreciation and amortization expense;
(d)    non-cash expenses and amortization expenses, in each case, related to the
granting of stock appreciation or similar rights, stock options, restricted
shares or restricted stock units pursuant to equity-incentive programs of us and
our Subsidiaries;
(e)    other expenses or charges of ours and our subsidiaries reducing such
consolidated net income which do not represent a cash item in such period or any
future period;
(f)    any non-recurring charges, costs, fees and expenses directly incurred or
paid directly as a result of discontinued operations (other than such charges,
costs, fees and expenses to the extent constituting losses arising from
discontinued operations);
(g)    restructuring expenses and charges and any costs, charges, fees and
expenses incurred in connection with any acquisition, investment or any
non-ordinary course disposition of assets; and
(h)    impairment charges, including the write down of investments, and minus
(2)    the following to the extent included in calculating such Consolidated Net
Income:
(a)    Federal, state, local and foreign income tax credits of ours and our
Subsidiaries for such period; and
(b)     all non-cash items increasing Consolidated Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
us and our Subsidiaries on a consolidated basis, the sum of all of our and our
Subsidiaries’ Indebtedness determined on a consolidated basis.
“Consolidated Interest Charges” means, for any period, for us and our
subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of ours and our
subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of ours and our subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of: (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four consecutive fiscal quarters most recently
ended.
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of us and our subsidiaries for such period as determined in accordance
with GAAP, adjusted to the extent included in calculating such net income, by
excluding, without duplication:
(1)    all extraordinary gains or losses;
(2)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles;
(3)    any unrealized gains or losses in respect of Hedging Obligations; and
(4)     any gains or losses resulting from non-ordinary course dispositions of
assets or discontinued operations.
“Credit Facilities” means, one or more debt facilities or commercial paper
facilities (including, without limitation, the current credit agreement of the
Company as summarized under “Description of Credit Agreement”), in each case,
with regulated banking institutions providing for revolving credit loans, term
loans, receivables financing (including through the sale of receivables to such
lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.
“Disqualified Stock” means any capital stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (other than an event which
would constitute a Fundamental Change), matures (excluding any maturity as the
result of an optional redemption by the issuer thereof) or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof (except, in each case, upon the
occurrence of a Fundamental Change), in whole or in part, on or prior to the
final maturity date of the notes; provided further, that if such capital stock
is issued to any employee or to any plan for the benefit of employees of the
Company or any of its Subsidiaries or by any such plan to such employees, such
capital stock shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Company or a Subsidiary in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“GAAP” means generally accepted accounting principles in the U.S. as in effect
on the date of the indenture.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.
“Indebtedness” means, as to any person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(1)    all obligations of such person for borrowed money and all obligations of
such person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or letters of credit (or reimbursement agreements in respect
thereof);
(2)    in respect of banker’s acceptances;
(3)    representing Capital Lease Obligations and Hedging Obligations;
(4)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, all conditional sale obligations and all
obligations under any title retention agreement;
(5)     all Disqualified Capital Stock issued by such person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any; and
(6)    all guarantees of such person in respect of any of the foregoing.
“Intellectual Property” means all patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, domain names and trade names that we and our
subsidiaries own, or is licensed under, and have the right to use.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
“Permitted Debt” means, without duplication, each of the following:
(1)    Indebtedness under any Credit Facility (with letters of credit being
deemed to have a principal amount equal to the maximum potential liability of
the Company and its subsidiaries thereunder) secured by our or our subsidiaries’
accounts receivable and the proceeds thereof entered into by us and/or any of
our subsidiaries in an aggregate principal amount outstanding at any time not to
exceed $60.0 million;
(2)    unsecured Indebtedness incurred by us (including the notes) in an
aggregate principal amount outstanding, not to exceed $65.0 million at any time;
(3)    intercompany Indebtedness among us and any of our Subsidiaries;
(4)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Company
or any of its subsidiaries, in an aggregate principal amount, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(4), not to exceed $15.0 million at any time outstanding; provided that the
principal amount of any Indebtedness permitted under this clause (4) did not at
the time of incurrence exceed the fair market value of the acquired, installed
or constructed asset or improvement so financed, as determined in good faith by
the Board of Directors of the Company;
(5)    the incurrence by the Company or any of its subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that was permitted by the Indenture to be
incurred under clauses (1), (2), (4) or (12) under this definition of Permitted
Debt (other than clause (5) of this definition of “Permitted Debt”);
(6)    the incurrence by the Company or any of its Subsidiaries of Hedging
Obligations in the ordinary course of business and not for speculative purposes;
(7)    the incurrence by the Company or any of its Subsidiaries of endorsement
of instruments or other payment items for deposit in the ordinary course of
business;
(8)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
consisting of (i) unsecured guarantees incurred in the ordinary course of
business with respect to surety and appeal bonds, performance bonds, bid bonds,
appeal bonds, completion guarantee and similar obligations; (ii) unsecured
guarantees arising with respect to customary indemnification obligations to
purchasers in connection with certain permitted dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of the Company and any of its
Subsidiaries, to the extent that the person that is obligated under such
guaranty could have incurred such underlying Indebtedness;
(9)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
owed to any person providing property, casualty, liability, or other insurance
to the Company or any of its Subsidiaries, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;
(10)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
in respect of workers’ compensation claims, self-insurance obligations, bankers’
acceptances, performance, surety statutory and appeal bonds and Indebtedness to
trade creditors in the ordinary course of business; and
(11)    the incurrence by the Company or any of its Subsidiaries of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument inadvertently drawn against insufficient funds, so
long as such Indebtedness is covered within five business days.
For purposes of determining compliance with this “Limitation on Incurrence of
Additional Indebtedness” covenant, in the event that an item of proposed
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (1) through (12) above, or is entitled to be incurred
pursuant to the first paragraph of this covenant, the Company will be permitted
to classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this covenant. Indebtedness under Credit Facilities outstanding on
the date on which notes are first issued and authenticated under the Indenture
will initially be deemed to have been incurred on such date in reliance on the
exception provided by clause (1) of the definition of Permitted Debt. The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this covenant;
provided, in each such case, that the amount of any such accrual, accretion or
payment is included in Consolidated Interest Expense of the Company as accrued.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that the Company or any Subsidiary may incur pursuant to this
covenant shall not be deemed to be exceeded solely as a result of fluctuations
in exchange rates or currency values.
The amount of any Indebtedness outstanding as of any date will be: (a) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; (b) with respect to contingent obligations, the maximum
liability upon the occurrences of the contingency giving rise to the obligation;
and (c) with respect to Hedging Obligations, the net amount payable, if any, by
such Persons of such Hedging Obligations terminated at that time due to default
by such Person.
“Permitted Liens” means:
(1)    Liens on assets of the Company or any of its subsidiaries securing Credit
Facilities;
(2)    Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by clause (4) of the “Permitted Debt” definition covering only the
assets constructed or acquired with or financed by such Indebtedness;
(3)    Liens in favor of the Company;
(4)    Liens to secure Indebtedness permitted by clause (6) of the definition of
“Permitted Debt”;
(5)    Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or the Subsidiary;
(6)    Liens on property (including capital stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;
(7)    Liens to secure the performance of statutory obligations, insurance,
surety or appeal bonds or other obligations of a like nature incurred in the
ordinary course of business;
(8)    Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(9)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(10)    survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes, or zoning or other restrictions as to the use
of real property that were not incurred in connection with Indebtedness and that
do not in the aggregate materially adversely affect the value of said properties
or materially impair their use in the operation of the business of such Person;
(11)    Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;
(12)    Bankers’ Liens, rights of setoff. Liens arising out of judgments or
awards not constituting an Event of Default and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;
(13)    Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person's obligations in respect of bankers'
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(14)    grants of software and other technology licenses in the ordinary course
of business;
(15)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(16)    Liens created for the benefit of (or to secure) the notes; and
(17)    Liens to secure any Permitted Refinancing Indebtedness permitted to be
secured by Liens under the Indenture; provided, however, that:
(a)    the new Lien is limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Indebtedness (plus improvements and
accessions to such property, or proceeds or distributions thereof); and
(b)    the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount, or, if greater,
committed amount, of the original Indebtedness and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such renewal,
refunding, refinancing, replacement, defeasance or discharge.
“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Company or any of its subsidiaries (other than intercompany
Indebtedness); provided that:
(1)    the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);
(2)    such Permitted Refinancing Indebtedness either (a) has a final maturity
date later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged or (b) has a final maturity date, and a Weighted Average Life to
Maturity, after the 91st day immediately following the maturity date of the
notes; and
(3)    such Indebtedness is incurred either by the Company or by the Subsidiary
who is the obligor on the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and is guaranteed only by Persons who were
obligors on the Indebtedness being removed, refunded, refinanced, replaced,
defeased or discharged.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of capital stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership or limited liability company of which (a) more than 50%
of the capital accounts, distribution rights, total equity and voting interests
or general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payment of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
Certain Tax Consequences of Conversion of the Notes with Interest Make-Whole
Payment


Add the following language in place of the section entitled “Certain United
States Federal Income Tax Considerations—Additional Payments” in the preliminary
offering memorandum:


“Additional Payments


In certain circumstances we may be required to pay additional amounts in cash to
holders of the notes as described under “Description of Notes—Events of
default,” “Description of Notes—Rule 144 Resales and Registration Rights,” and
“Description of notes—Conversion rights—Interest make-whole payment upon
conversions prior to February 15, 2018”. Although not free from doubt, we intend
to take the position that these features of the notes will not cause the notes
to be treated as contingent payment debt instruments under the applicable
Treasury Regulations. Because of the lack of directly applicable authority,
however, we can provide no assurance that the notes will not be treated as
contingent payment debt instruments.


Our determination in this regard, while not binding on the IRS, is binding on
holders unless they disclose their contrary position to the IRS in the manner
that is required by applicable Treasury Regulations. If our determination is
incorrect, and these notes are determined to be contingent payment debt
instruments, such determination could affect the timing, amount and character of
the income recognized by holders. In such case, a U.S. holder may be required to
accrue interest income on the notes based upon a comparable yield, regardless of
the holder’s method of accounting. The “comparable yield” is the yield at which
we would issue a fixed rate debt instrument with no contingent payments, but
with terms and conditions similar to those of the notes. In addition, any gain
on the sale, exchange, redemption, retirement or other taxable disposition of
the notes may be recharacterized as ordinary income. This discussion assumes
that the notes will not be treated as contingent payment debt instruments.
Holders of notes should consult their tax advisors regarding the tax
consequences of the notes being treated as contingent payment debt instruments.”


Add the following language immediately following the section entitled “Certain
United States Federal Income Tax Considerations—U.S. Holders—Conversion of the
Notes” in the preliminary offering memorandum:


“Conversion of the Notes with Interest Make-Whole Payment


To the extent a U.S. holder receives a cash payment in respect of the interest
make‐whole provision in connection with a conversion of notes (as described
under “Description of notes—Conversion rights—Interest make-whole payment upon
conversions prior to February 15, 2018”), such holder may be required to
recognize additional taxable income as a result of the payment. The tax rules
regarding the treatment of the cash interest make‐whole payment are unclear.
Although not free from doubt, we intend to treat such a conversion as a
recapitalization, and this discussion assumes this treatment. In such case,
gain, but not loss, would be recognized by the U.S. holder equal to the excess
of the fair market value of our common stock and cash received (other than
amounts attributable to accrued but unpaid interest, which will be treated as
interest) over the U.S. holder’s adjusted tax basis in the note, but not to
exceed the amount of cash received (excluding any cash received in lieu of a
fractional share or attributable to accrued but unpaid interest). The amount of
gain or loss recognized on the receipt of cash in lieu of a fractional share
would be equal to the difference between the amount of cash received and the
portion of the U.S. holder’s tax basis in our common stock received that is
allocable to the fractional share, as described in the following paragraph. Any
gain or loss recognized by a U.S. holder on conversion of a note generally would
be capital gain or loss and would be long-term capital gain or loss if, at the
time of the conversion, the note has been held for more than one year.


The tax basis of our common stock received upon such a conversion (including any
fractional share deemed to be received by the U.S. holder, but excluding any
common stock attributable to accrued but unpaid interest, the tax basis of which
would equal its fair market value) would equal the adjusted tax basis of the
note that was converted, reduced by the amount of any cash received (excluding
cash received in lieu of a fractional share or attributable to accrued but
unpaid interest), and increased by the amount of gain, if any, recognized (other
than gain recognized on any cash received with respect to a fractional share). A
U.S. holder’s holding period for common stock would include the period during
which the U.S. holder held the note, except that the holding period of any
common stock received with respect to accrued but unpaid interest would commence
on the day after our common stock is received. Holders of notes should consult
their tax advisors regarding the treatment of such a conversion as a
recapitalization.


Conversion of the Notes where Cash is Received Due to the Listing Standards of
The NASDAQ Global Market


If a U.S. Holder converts notes and the notes are settled in cash and common
stock due to the listing standards of The NASDAQ Global Market as described in
“Description of Notes—Conversion rights—Settlement upon conversion,” the
conversion may be treated for U.S. federal income tax purposes as a
“recapitalization” (with cash as boot), in which case see the discussion of the
tax consequences described in “—Conversion of the Notes with Interest Make-Whole
Payment.” In the event the notes are settled solely in cash, however, the
conversion may be taxed in the manner described under “—Sale, Exchange or Other
Taxable Disposition of the Notes or Common Stock.””






Before you invest, you should read the Preliminary Offering Memorandum and the
documents incorporated therein that the issuer has filed with the SEC for more
complete information about the issuer and the offering. You may get the
incorporated documents the issuer has filed with the SEC for free by visiting
EDGAR on the SEC website at www.sec.gov. A copy of the Company’s Preliminary
Offering Circular in connection with the sale of the notes may be obtained from
Jefferies LLC (Attn: Equity Syndicate Prospectus Department), 520 Madison
Avenue, 2nd Floor, New York, New York 10022, Phone: 1-877-547-6340, Email:
Prospectus_Department@Jefferies.com.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.


SCHEDULE II
ADDITIONAL WRITTEN OFFERING COMMUNICATIONS
None.


SCHEDULE III
LIST OF SUBSIDIARIES
Entity Name
Jurisdiction of Formation
 
 

Oclaro Technology Limited                    United Kingdom
Oclaro (Canada) Inc.                        Canada
Oclaro Technology, Inc.                    Delaware
Bookham Nominees Ltd.                    United Kingdom
Bookham International Ltd.                    Cayman Islands
Oclaro Technology (Shenzhen) Co., Ltd.            China
Oclaro Innovations LLP                    United Kingdom
Oclaro (North America), Inc.                    Delaware
Oclaro (Thailand) Limited                    Thailand
Oclaro (New Jersey), Inc.                    Delaware
Mintera Corporation                        Delaware
Opnext, Inc.                            Delaware
Opnext Germany GmbH                    Germany
Oclaro Japan, Inc.                        Japan
Opnext Subsystems, Inc.                    Delaware
Oclaro Malaysia Sdn. Bhd.                    Malaysia


Subsidiaries in liquidation:
Forthaven Ltd.                            United Kingdom
Avalon Photonics AG in Liquidation                Switzerland
Avanex Communication Technologies Co.,
Ltd.        China                    Oclaro Korea,
Inc.                        Korea
Oclaro Israel Limited                        Israel
Oclaro International Ltd.                    Cayman Islands


SCHEDULE IV
Press release of the Company dated February 12, 2015, relating to the
announcement of the Offering.
Press release of the Company dated February 13, 2015, relating to the
announcement of the pricing of the Offering.


EXHIBIT A
FORM OF OPINION
In connection with the opinions and view expressed herein, we have examined such
documents, records and matters of law as we have deemed relevant or necessary
for purposes of such opinions and view. Based on the foregoing, and subject to
the further limitations, qualifications and assumptions set forth herein, we are
of the opinion that:


1.
The Company is a corporation existing and in good standing under the laws of the
State of Delaware, with the corporate power and authority to conduct its
business and to own or lease its properties as described in the Time of Sale
Memorandum and the Final Memorandum (each, as defined below).

2.
The Purchase Agreement has been authorized by all necessary corporate action of,
and executed and delivered by, the Company.

3.
The Indenture has been authorized by all necessary corporate action of, and
executed and delivered by, the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

4.
The Registration Rights Agreement has been authorized by all necessary corporate
action of, and executed and delivered by, the Company and constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

5.
The Notes, when authenticated by the Trustee in accordance with the terms of the
Indenture and delivered against payment therefor in accordance with the terms of
the Purchase Agreement, will have been validly issued and delivered by the
Company and will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms and will be
entitled to the benefits of the Indenture.

6.
The shares of common stock, $0.01 par value per share (the “Common Stock”), of
the Company initially issuable upon conversion of the Notes pursuant to the
Indenture have been authorized and validly reserved for issuance by all
necessary corporate action of the Company and, when issued upon conversion of
the Notes in accordance with the terms of the Notes and the Indenture, will be
validly issued, fully paid and nonassessable.

7.
The holders of shares of the Common Stock are not entitled to any statutory
pre-emptive rights pursuant to the General Corporation Law of the State of
Delaware (the “DGCL”), or any pre-emptive rights pursuant to the Restated
Certificate of Incorporation of the Company (the “Certificate of
Incorporation”), or the Amended and Restated Bylaws of the Company (the
“Bylaws”).

8.
The Company has an authorized equity capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum under the caption “Description of
Capital Stock.”

9.
No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance of the Purchase Agreement, the Indenture and
the Registration Rights Agreement by the Company, or in connection with the
issuance or sale of the Notes by the Company to the Initial Purchaser, except as
may be (i) required under (A) state securities or “blue sky” laws or (B) the
Securities Exchange Act of 1934 (the “Exchange Act”) or (ii) contemplated by the
Registration Rights Agreement.

10.
The (i) execution, delivery and performance by the Company of (A) the Indenture,
(B) the Registration Rights Agreement and (C) the Purchase Agreement, (ii)
issuance and sale of the Notes by the Company and (iii) compliance with the
terms and provisions thereof by the Company, will not violate any law or
regulation known to us to be generally applicable to transactions of this type
(other than federal or state securities or “blue sky” laws, as to which we
express no opinion in this paragraph), or any order or decree of any court,
arbitrator or governmental agency that is binding upon the Company or its
properties or violate or result in a default under any of the terms and
provisions of the Certificate of Incorporation or Bylaws or any agreement to
which the Company is a party or bound (this opinion being limited (x) to those
orders and decrees identified on Exhibit A attached hereto and to those
agreements identified on Exhibit B attached hereto, and (y) in that we express
no opinion with respect to any violation or default (1) not readily
ascertainable from the face of any such order, decree or agreement, (2) arising
under or based upon any cross-default provision insofar as it relates to a
violation of or default under an agreement not identified on Exhibit B attached
hereto, or (3) arising as a result of any violation of or default under any
agreement or covenant by failure to comply with any financial or numerical
requirement requiring computation).

11.
It is not necessary in connection with the offer and sale of the Notes to the
Initial Purchaser under the Purchase Agreement or in connection with the initial
resale of the Notes by the Initial Purchaser solely in the manner contemplated
by the Purchase Agreement, the Time of Sale Memorandum and the Final Memorandum
to register the Notes under the Securities Act of 1933 or to qualify the
Indenture under the Trust Indenture Act of 1939.

12.
The Company is not and, solely after giving effect to the offering and sale of
the Notes and the application of proceeds therefrom as described in the Time of
Sale Memorandum and the Final Memorandum under the caption “Use of Proceeds,”
will not be, required to register as an “investment company,” as such term is
defined in the Investment Company Act of 1940.

13.
The statements contained in the Time of Sale Memorandum and the Final Memorandum
under the captions “Description of Notes,” “Description of Credit Agreement” and
“Certain United States Federal Income Tax Considerations,” insofar as such
statements purport to summarize legal matters or provisions of documents
referred to therein, present fair summaries of such legal matters and documents
in all material respects.

14.
The statements contained in the Time of Sale Memorandum and the Final Memorandum
under the caption “Description of Capital Stock,” insofar as such statements
purport to summarize the Certificate of Incorporation, the Bylaws or provisions
of the DGCL present fair summaries thereof in all material respects.

.
EXHIBIT B
FORM OF LOCK-UP AGREEMENT
Jefferies LLC

c/o Jefferies LLC
520 Madison Avenue
New York, New York 10022

RE:    OCLARO, INC. (the “Company”)
Ladies & Gentlemen:
The undersigned is an owner of shares of common stock, par value $.01 per share,
of the Company (“Shares”) or of securities convertible into or exchangeable or
exercisable for Shares. The Company proposes to conduct an offering (the
“Offering”), pursuant to Rule 144A under the Securities Act, of Convertible
Senior Notes (the “Notes”) for which Jefferies LLC (“Jefferies”) will act as the
representative of the initial purchasers. The Notes will be convertible into
Shares. The undersigned recognizes that the Offering will benefit each of the
Company and the undersigned. The undersigned acknowledges that the initial
purchasers are relying on the representations and agreements of the undersigned
contained in this letter agreement in conducting the Offering and, at a
subsequent date, in entering into a purchase agreement (the “Purchase
Agreement”) with the Company with respect to the Offering.
Annex A sets forth definitions for capitalized terms used in this letter
agreement that are not defined in the body of this agreement. Those definitions
are a part of this agreement.
In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees that, during the Lock-up Period, the undersigned will
not (and will cause any Family Member not to), without the prior written consent
of Jefferies, which may withhold its consent in its sole discretion:
•
Sell or Offer to Sell any Shares or Related Securities currently or hereafter
owned either of record or beneficially (as defined in Rule 13d-3 under the
Exchange Act) by the undersigned or such Family Member,

•
enter into any Swap,

•
make any demand for, or exercise any right with respect to, the registration
under the Securities Act of the offer and sale of any Shares or Related
Securities, or cause to be filed a registration statement, prospectus or
prospectus supplement (or an amendment or supplement thereto) with respect to
any such registration, or

•
publicly announce any intention to do any of the foregoing.

The foregoing restrictions shall not apply to:
(a)
transfers of shares of Shares or Related Securities as a bona fide gift,
provided that in the case of any transfer pursuant to this clause (a), (i) each
donee shall sign and deliver a lock‑up letter substantially in the form of this
letter and (ii) no filing under Section 16(a) of the Exchange Act, reporting a
reduction in beneficial ownership of shares of Common Stock, shall be required
or shall be voluntarily made during the restricted period referred to in the
foregoing sentence,

(b)
the transfer of Shares or Related Securities in accordance with a trading plan
pursuant to Rule 10b5-1 under the Exchange Act existing prior to the date
hereof,

(c)
the establishment of a trading plan pursuant to Rule 10b5-1 under the Exchange
Act for the transfer of Shares or Related Securities, provided that (i) such
plan does not provide for the transfer of Shares or Related Securities during
the 90‑day restricted period and (ii) to the extent a public announcement or
filing under the Exchange Act is required of or voluntarily made by or on behalf
of the undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Shares or Related Securities may be made under such plan during the 90-day
restricted period,

(d)
the exercise of options granted under the Company’s stock incentive plans,
provided that the Shares or Related Securities delivered upon such exercise are
subject to the restrictions set forth in the forgoing sentence, and

(e)
transfers of Shares or Related Securities to the Company (i) as forfeitures to
satisfy tax withholding and remittance obligations of the undersigned in
connection with the vesting or exercise of equity awards granted pursuant to the
Company’s stock incentive plans in existence as of the date of the Purchase
Agreement, or (ii) pursuant to a net exercise or cashless exercise by the
undersigned of outstanding equity awards pursuant to the Company’s stock
incentive plans in existence as of the date of the Purchase Agreement.

The undersigned agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of Shares
or Related Securities held by the undersigned and the undersigned's Family
Members, if any, except in compliance with the foregoing restrictions.
The undersigned confirms that the undersigned has not, and has no knowledge that
any Family Member has, directly or indirectly, taken any action designed to or
that might reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of the Shares. The undersigned will not, and will cause any Family Member not to
take, directly or indirectly, any such action.
Whether or not the Offering occurs as currently contemplated or at all depends
on market conditions and other factors. The Offering will only be made pursuant
to the Purchase Agreement, the terms of which are subject to negotiation between
the Company and the underwriters. This agreement shall lapse and become null and
void if the Offering shall not have been consummated on or before March 31,
2015.
The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this letter agreement. This letter
agreement is irrevocable and will be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned.
This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.


    

Signature



Printed Name of Person Signing
(Indicate capacity of person signing if
signing as custodian or trustee, or on behalf
of an entity)




EXHIBIT C

PERSONS DELIVERING LOCK-UP AGREEMENTS


Directors
Edward Collins
Kendall Cowan
Greg Dougherty
Lori Holland
Marissa Peterson
Joel A. Smith, III
William L. Smith


Section 16 Officers
Dr. Adam Carter
Dr. Richard Craig
Mike Fernicola
Jim Haynes
Yves LeMaitre
Pete Mangan
Lisa Paul
David L. Teichmann





SVI-700160035v18